Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 1/8/2021 is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure teaches 3 separate embodiments of (1) a mixer that mechanically introduces mixing energy into the particulate material, (2) a moving bed, and (3) a fixed bed.  The original disclosure does not teach 2 embodiments of a mixer that mechanically introduces mixing energy into the particulate material (1) in a moving bed or (2) in a fixed bed.  The dependent claims do not cure the deficiency.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims do not cure the deficiency.
Claim 12 has been amended to recite wherein (b) and (c) are carried out in a vessel or a cascade of at least two vessels using a mixer that mechanically introduces mixing energy into the particulate material, in a moving bed, or in a fixed bed.  It is unclear if applicant is claiming three or two separate embodiments.  It is unclear if the claim is requiring wherein (b) and (c) are carried out (1) in a vessel or a cascade of at least two vessels using a mixer that mechanically introduces mixing energy into the particulate material, (2) in a moving bed, or (3) in a fixed bed.  It is unclear if the claim is requiring wherein (b) and (c) are carried out in a vessel or a cascade of at least two vessels using a mixer that mechanically introduces mixing energy into the particulate material, (1) in a moving bed, or (2) in a fixed bed.  Based on applicant’s remarks filed 8/16/2021, the examiner believes applicant is attempting to claim the later interpretation and has applied this interpretation in the examination of the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 12-13, 14-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kelder (US 2009/155590) in view of Ma (Ma et al., Atomic Layer Deposition of Lithium -Based Batteries, Advanced Materials Interfaces, vol. 3 no. 21, 5 September 2016, 1600564, pg. 1-15) and ‘420 (KR 20140006420).
	Regarding Claims 12-13 and 14-16, Kelder teaches a process for coating an oxide material comprising providing a particulate material (LiCoO2, [0004] or LiMn2O4, [0041]), treating the particulate material with an alkyl metal compound (trimethylaluminum, [0041]), treating the material obtained in (b) with water and repeating the sequence ([0041]).  Kelder teaches using a fluidized bed reactor at a pressure between 0.5 and 2 bar (Claim 7).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art to select the pressure of Kelder to be any of the taught pressures, including those within the claimed range, because Kelder teaches they are all suitable pressures for use with the invention.
	Kelder does not explicitly teach the claimed cathode active material; however, LiNi0.5Mn0.3Co0.2O2 cathode active materials for subsequent exposure to organometallic compounds and water are known in the art (Table 1).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the cathode active material of Kelder to be a material as taught in Ma because they are known cathode active materials and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the cathode active material of Kelder with a base material as taught in Ma.
	Kelder teaches a fluidized bed reactor.  The combined references do not explicitly teach the claimed reactor; however, ‘420 teaches a free-fall mixer having a rotating vessel with baffles for ALD (abstract).  ‘420 teaches the reactor being an improvement to a fluidized bed process.  It would have 
	Regarding claim 19, Kelder teaches the powder forming aggregates, i.e. cohesive ([0035]). 
	Regarding Claim 20, Kelder teaches the experiments at room temperature ([0034]).
	Regarding Claim 21, Kelder teaches intermittent inert gas addition ([0016]). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelder (US 2009/155590) in view of Ma (Ma et al., Atomic Layer Deposition of Lithium -Based Batteries, Advanced Materials Interfaces, vol. 3 no. 21, 5 September 2016, 1600564, pg. 1-15) and ‘420 (KR 20140006420) as applied to claims 12-13, 14-16, and 19-21 above, and further in view of Bailey (US 2007/0248516) and Laslo (US 2015/0023855).
	Regarding Claims 17-18, Kelder teaches neutralization of the exhaust gas (Fig. 1).  Kelder is silent as to the specific process of treating the exhaust gas; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable method of treating the exhaust gas.  Bailey teaches an ALD process wherein exhaust gas is conveyed to a wet scrubber for treatment before it is exhausted to the atmosphere.  It would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kelder to include a wet scrubber, as taught in Bailey, because it is a known method of treating exhaust gas from an ALD process and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the treated gas of Kelder with a process as taught in Bailey.   
	The combined references do not teach water at a pressure as claimed; however, Laslo teaches a wet scrubber nozzle system for cleaning a process gas wherein water is sprayed at a pressure of about .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kelder (US 2009/155590) in view of Ma (Ma et al., Atomic Layer Deposition of Lithium -Based Batteries, Advanced Materials Interfaces, vol. 3 no. 21, 5 September 2016, 1600564, pg. 1-15) and ‘420 (KR 20140006420) as applied to claims 12-13, 14-16, and 19-21 above, and further in view of King (US 2011/0236575).
	Regarding Claim 22, The combined references do not teach removing the coated material from the vessel; however, King teaches pneumatic convection of particles from ALD reactors is known in the art ([0096]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include pneumatic removal of the particles, as taught in King, because pneumatic removal from ALD reactors is known in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the particles of the combined references with pneumatic removal as taught in King.
Response to Arguments
Applicant’s arguments, see amendments, filed 8/16/2021, with respect to the Section 112 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments, see amendment to recite a mixer that mechanically introduces mixing energy into the particulate material in a moving bed or in a fixed bed and remarks directed to the amendment, filed 8/16/2021, with respect to the previous prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 
Applicant's other arguments filed 8/16/2021 have been fully considered but they are not persuasive.
Applicant argues Kelder discloses using a fluidized bed reactor.  Applicant argues a fluidized bed reactor is not a mechanical mixer, of a moving bed, or a fixed bed type.  In response to applicant’s arguments, as discussed above the examiner has applied a two embodiment interpretation of the claims consistent with applicant’s remarks requiring wherein (b) and (c) are carried out in a vessel or a cascade of at least two vessels using a mixer that mechanically introduces mixing energy into the particulate material, (1) in a moving bed, or (2) in a fixed bed.  The examiner agrees that the fluidized bed of Kelder does not include a mechanical mixer and the new ground(s) of rejection as necessitated by the amendment is made above; however, for the purpose of clarity the examiner notes that a fluidized bed reactor is a type of moving bed (See US3136603, US4048351, US4374675, and US5227195).
	Applicant argues Ma provides no guidance on any particular reactor design for achieving the coatings. Applicant argues the Office’s contention ignores the complexities of, and distinctions between, different reactor designs and coating processes. Applicant argues Hill evidences the fact that it would not have been prima facie obvious to one of ordinary skill in the art to mix and match different particles and reactor designs, with any reasonable expectation of success, without some teaching, suggestion, or motivation to do so. Applicant argues since there is no teaching, suggestion, or motivation to combine Ma with any particle reactor design, the Office further fails to establish a prima facie case of obviousness.  In response to applicant’s argument, Ma is not the primary reference and is not cited as to the specific reactor design.  Kelder teaches a fluidized bed reactor and ‘420 (KR 20140006420) teaches a free-fall mixer having a rotating vessel with baffles being an improvement to a fluidized bed process.  

	Applicant argues the Office’s proposed modification is not a modification of Kelder’s apparatus at all but rather a wholesale substitution of Kelder’s apparatus for that of the ‘420 publication. Applicant argues since none of the claims recite a fluidized bed reactor, the disparagement of the ‘420 publication is not germane and fails to provide a teaching, suggestion, or motivation to combine references.  Applicant argues Ma provides no guidance on any particular reactor design. Applicant argues the Office may not mix and match particles and reactor designs from various references without some teaching, suggestion, or motivation to do so. Applicant argues Hill evidences the complexities of, and distinctions between, different reactor designs and coating processes. In response to applicant’s argument, Ma is not the primary reference and is not cited as to the specific reactor design.  Kelder teaches a fluidized bed reactor and ‘420 (KR 20140006420) teaches a free-fall mixer having a rotating vessel with baffles being an improvement to a fluidized bed process.  The teachings of ‘420 provide motivation to one of ordinary skill in the art to modify the method of Kelder to include an improved apparatus as taught in ‘420.
	Applicant argues the other references do not cure the deficiencies; however, this is not convincing as discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TABATHA L PENNY/Primary Examiner, Art Unit 1712